In an action to declare a loan secured by a note and reverse mortgage on the plaintiffs premises usurious and void pursuant to General Obligations Law § 5-511, the plaintiff appeals from an order of Supreme Court, Nassau County (Feinman, J.), dated November 29, 2004, which denied her motion for summary judgment.
Ordered that the order is affirmed, with costs.
Under the facts of this case the Supreme Court properly denied the plaintiff’s motion for summary judgment. The plaintiffs contention that the defendant was not an authorized lender on a reverse mortgage pursuant to Real Property Law § 280-a and Banking Law §§ 6-h and 14 was improperly raised for the first time in her reply papers (see Martin v New York *403Hosp., 295 AD2d 485 [2002]; Murphy v Hanover Ins. Co., 239 AD2d 323 [1997]; Galatti v Alliance Funding Co., 228 AD2d 550 [1996]). Ritter, J.P., Rivera, Spolzino and Covello, JJ., concur.